J-A09020-15

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

BARBARA    ZAMSKY      AND     DODGE : IN THE SUPERIOR COURT OF
PREMIER,     INC.   AND       PREMIER :      PENNSYLVANIA
PLATFORM TENNIS, INC.,                :
                                      :
                 Appellants           :
                                      :
          v.                          :
DAVID    DODGE     AND      CHRISTINE :
ANTHONY AND JEFFERY SHERMAN, :
ESQUIRE AND PREMIER PLATFORM :
TENNIS, LLC,                          :
                                      :
                 Appellees            : No. 2107 EDA 2014

                    Appeal from the Order June 30, 2014,
                  Court of Common Pleas, Delaware County,
                         Civil Division at No. 11-2637

BEFORE: BOWES, DONOHUE and STABILE, JJ.

MEMORANDUM BY DONOHUE, J.:                            FILED JUNE 23, 2015

        Barbara Zamsky (“Zamsky”), Dodge Premier, Inc., and Premier

Platform Tennis, Inc. (collectively, “Appellants”), appeal from the order

entered on June 30, 2014 in the Court of Common Pleas, Delaware County,

granting Appellees’ motion for summary judgment. For the reasons set forth

herein, we affirm.

        A summary of the relevant facts and procedural history is as follows.

Zamsky and David Dodge (“Dodge”) were married from May 1998 until May

2008.    During the marriage, Zamsky and Dodge formed Premier Platform

Tennis, Inc. (“Premier Corporation”).      Premier Corporation operated a
J-A09020-15


business that involved building and maintaining platform tennis courts.1

Zamksy retained control of Premier Corporation following her separation

from Dodge.

     In late 2008, Dodge and Christine Anthony (“Anthony”) formed

Premier Platform Tennis, LLC (“Premier LLC”).      Premier LLC, like Premier

Corporation, built and maintained platform tennis courts.          Dodge and

Anthony held themselves out as president and vice president respectively.

Dodge   and   Anthony    retained   Attorney   Jeffrey   Sherman   (“Attorney

Sherman”) to form and register Premier LLC. In the course of forming and

registering Premier LLC in Pennsylvania, Attorney Sherman’s business

address was listed in the formation papers for initial tax purposes, and was

also listed at one time as the “President” of Premier LLC on the Corporation

Bureau’s records.

     On April 5, 2011, Appellants filed a complaint against Premier LLC,

Dodge, Anthony, and Attorney Sherman.2 With respect to Attorney Sherman


1
   “Platform tennis is an outdoor court game played with paddles and a
rubber ball on a raised and fenced wooden floor that is smaller than a tennis
court.” See Trial Court Opinion, 11/5/14, at 6 n.1 (citing THE AMERICAN
HERITAGE DICTIONARY OF THE ENGLISH LANGUAGE 1387 (3d ed. 1996)).
2
   At oral argument, this Court determined that outstanding claims remained
undecided in the trial court concerning Premier LLC, rendering this appeal
interlocutory. See Pa.R.A.P. 341 (“any order or other form of decision that
adjudicates fewer than all the claims and parties shall not constitute a final
order.”).    On March 23, 2015, this Court issued an Order providing
Appellants with ten days to dismiss the action against Premier LLC. See
Order of Court, 3/23/15, at 1-2. The Order further provided that failure to
comply would result in our quashing of the appeal. Appellants complied with


                                    -2-
J-A09020-15


in particular, Appellants alleged that he was the president and sole officer of

Premier LLC and lodged the following claims against him: conspiracy,

conversion by agent, unfair competition, tortious interference with business

relations, unjust enrichment, accounting, and violation of the Uniform Trade

Secrets Act.

        On August 30, 2013, Attorney Sherman filed a motion for summary

judgment, asserting that he only acted as an attorney for Premier LLC, and

that since all claims against him arose solely from Appellants’ erroneous

belief that he had a personal interest in Premier LLC, they should be

dismissed. The trial court granted Attorney Sherman’s motion for summary

judgment on June 30, 2014.3 Appellants filed a motion for reconsideration

on July 9, 2014 and a notice of appeal on July 23, 2014.         The trial court

denied Appellants’ motion for reconsideration on July 30, 2014.

        On appeal, Appellants raise the following issues for our review:4

              1. Was the Court in error in not considering that the
              aforesaid Motion for Summary Judgment stated at
              page 11 "Dodge and Anthony retained the service of
              [Attorney] Sherman, to act as their attorney and
              assist with the formation of Premier, LLC. Complaint
              ¶ 24, without considering the allegations of various

our Order by filing a Praecipe to Discontinue/Dismiss Action as to Premier
LLC on March 30, 2015.        Accordingly, we will address the merits of
Appellants’ claims.
3
   The trial court also granted Dodge and Anthony’s motion for summary
judgment on June 30, 2014, but that decision is not the subject of this
appeal.
4
    We have rearranged Appellants’ issues on appeal for ease of disposition.


                                      -3-
J-A09020-15


          wrongful acts by [Attorney] Sherman and the two
          named Defendants?

          2. Was the Court in error in not considering that the
          aforesaid Motion for Summary Judgment only
          considered the argument of [Attorney] Sherman that
          his services were as a facilitator only, omitting the
          information that Defendant [Attorney] Sherman was
          paid $1500.00 by check dated 1/13/09 with Dodge
          Corp on the memo line, a usual and customary fee
          for the formation of an LLC in this area. There were
          subsequent payments long after formation of the LLC
          was completed totaling in excess of $8000, that is
          $8654.23?

          3. Was the Court in error in not considering that the
          aforesaid Motion for Summary Judgment omitted
          informing the Court that Defendant [Attorney]
          Sherman was listed on the records of the
          Department of State of the Commonwealth of
          Pennsylvania, Business Entity Filing History, as
          President of [Premier] LLC, on the date of the
          formation of the LLC, December 24, 2008 and
          continued being shown on the Business Entity Filing
          History as President of [Premier] LLC, on the records
          of Department of State of the Commonwealth of
          Pennsylvania, until at least March 10, 2011?

          4. Was the Court in error in not considering that the
          aforesaid Motion for Summary Judgment admits at
          Paragraph    26[,]     "Appellants can    conceivably
          maintain a claim of conspiracy against [Attorney]
          Sherman only if his alleged conduct was other than
          as a lawyer for his clients?"

          5. Was the Court in error in not considering that the
          aforesaid Motion for Summary Judgment was
          granted as to Count I CONSPIRACY, when the
          various paragraphs of Count I specifically allege the
          Defendants including Defendant [Attorney] Sherman
          conspired to acquire the business of Plaintiff Premier
          [Corp.], took confidential and proprietary information
          as to customers, collected accounts receivable,



                                  -4-
J-A09020-15


          withdrew funds from the bank account of plaintiff
          DPI, took equipment and other assets without
          permission or consent of any authorized party?

          6. Was the Court in error in not considering that the
          aforesaid Motion for Summary Judgment was
          granted as to Count I CONSPIRACY as the movants
          counsel for Defendant [Attorney] Sherman advised
          the Court, because there was a release of two co-
          defendants; Dodge and Anthony, there could not be
          a conspiracy of one, that is Defendant [Attorney]
          Sherman alone, when there was an additional
          Defendant Premier [] LLC still in the case?

          7. Was the Court in error in not considering that the
          aforesaid Motion for Summary Judgment was
          granted as to Count II CONVERSION BY AGENT,
          when the facts in the various paragraphs of Count II
          specifically allege Dodge while still an officer and an
          employee of Plaintiff [Premier Corp.] and DPI with
          the assistance of Anthony and [Attorney] Sherman
          formed Defendant [Premier] LLC; further acting, in
          concert with Defendants misappropriated assets of
          the Plaintiff’s herein?

          8. Was the Court in error in not considering that the
          aforesaid Motion for Summary Judgment was
          granted as to Count III UNFAIR COMPETITION. The
          facts in the various paragraphs of Count III
          specifically allege all of the Defendants including
          Defendant [Attorney] Sherman, conspired to acquire
          the business of the Plaintiffs [Premier Corp.] and DPI
          took and used business and proprietary information
          of Plaintiffs [Premier Corp.] and DPI, engaged in
          deceptive selling practices using the name of Plaintiff
          Premier [Corp.] and used forms, cards and other
          material similar to that used by [Premier Corp.]

          9. Was the Court in error in not considering that the
          aforesaid Motion for Summary Judgment was
          granted as to Count IV DEFENDANT [] DODGE
          VIOLATION OF FIDUCIARY DUTIES. The facts in the
          various paragraphs of Count IV specifically allege



                                   -5-
J-A09020-15


          that from and after May 1, 2008, Defendant []
          Dodge --- in concert with the other named
          Defendants (Anthony and [Attorney] Sherman)
          converted took and misappropriated assets of the
          Plaintiffs herein.

          10. Was the Court in error in not considering that the
          aforesaid Motion for Summary Judgment was
          granted as to Count VI DEFENDANTS TORTIOUS
          INTERFERENCE PLAINTIFFS BUSINESS RELATIONS.
          The facts in the various paragraphs of Count IV
          specifically allege that the engagement/employment
          of Defendant Dodge by Plaintiffs was never
          terminated and that he, in concert with the other
          Defendants,        including    Defendant     [Attorney]
          Sherman, willfully solicited customers and suppliers
          of Plaintiffs for his and their own purposes.

          11. Was the Court in error in not considering that the
          aforesaid Motion for Summary Judgment was
          granted as to Count VII UNJUST REINRICHMENT
          [sic]. The facts in the various paragraphs of Count
          VII specifically allege that Defendant Dodge in
          concert with the other named Defendants including
          Defendant      [Attorney]    Sherman      took    and
          misappropriated assets of the Plaintiffs.

          12. Was the Court in error in not considering that the
          aforesaid Motion for Summary Judgment was
          granted as to Count VIII. The facts in the various
          paragraphs of Count VIII specifically allege that the
          paragraphs 1 through 58 of the Complaint were
          incorporated in Count VIII by reference and
          Defendant Dodge, in concert with the other named
          Defendants, including Defendant [Attorney] Sherman
          took including [sic] and misappropriated assets of
          the Plaintiffs.

          13. Was the Court in error in not considering that the
          aforesaid Motion for Summary Judgment was
          granted as to Count IX. The facts in the various
          paragraphs of Count IX specifically allege Defendant
          Dodge in concert with the other named Defendants



                                   -6-
J-A09020-15


            including Defendant [Attorney] Sherman took and
            misappropriated assets of the Plaintiffs.

            14. Was the Court in error in not considering that the
            aforesaid Motion for Summary Judgment did not
            address that discovery had not yet been completed?

            15. Was the Court in error in not considering that the
            aforesaid Motion for Summary Judgment omitted
            informing the Court that despite Defendant
            [Attorney] Sherman's assertion that all electronic
            records were lost, one e-mail from Defendant
            [Attorney] Sherman came into Plaintiffs’ possession
            by reason of being transmitted on Plaintiffs'
            computer, stating that [Attorney] Sherman was
            recovering the business of Premier Platform Tennis
            for Defendant Dodge?

Appellants’ Brief at 4-6.5

      Appellants also raise in their Statement of Errors Complained of on

Appeal the following: “the trial court ‘was in error as to not giving full impact

to the following issues of fact’:”



5
   Attorney Sherman argues that Appellants’ appeal should be dismissed for
failing to conform to the requirements of the Rules of Appellate Procedure.
Attorney Sherman’s Brief at 17-18. Attorney Sherman specifically argues
that Appellants deviated from the briefing requirements in Rules 2172, 2174,
2117, and 2116(a) of the Pennsylvania Rules of Appellate Procedure, by
failing to “include a cover page, alphabetically arranged table of citations,
statement of case with no arguments, name of judge whose determinations
are to be reviewed, concise questions and answers after the questions.” Id.
Attorney Sherman further argues that Appellants’ argument section in its
brief “was not divided into as many parts as there are questions to be
argued (fifteen), and there was no particular point treated in parts of the
argument, as required by Pa.R.A.P. 2119(a).” Id. at 18. We agree that the
brief is defective. However, while this Court has authority to dismiss an
appeal for defects in the brief, we conclude that the defects in this instance
do not impede our ability to conduct meaningful review of the issues on
appeal, and therefore, we will address the merits of Appellants’ claims.


                                      -7-
J-A09020-15



          1[.] Defendant [Attorney] Sherman was President of
          [Premier] LLC for a period of almost three (3) years.

          2. Defendant [Attorney] Sherman has not presented
          facts of proof that he is still not the President of
          [Premier] LLC.

          3. Defendant [Attorney] Sherman was the
          Responsible Party In the Docketing Statement of the
          Department of Revenue.

          4. Defendant [Attorney] Sherman has not presented
          facts of proof that he is still not the Responsible
          Party in the Docketing Statement of the Department
          of Revenue.

          5. The release of Defendants Dodge and Anthony has
          not been finalized by an agreement as required by
          the Divorce Court.

          6. Such agreement prepared in accordance with the
          directions of the Court is required to that [sic]
          provide the case shall continue against Defendant
          [Attorney] Sherman and Defendant [Premier] LLC.

          7. The discovery of Defendant [Attorney] Sherman
          has not been completed.

          8. Defendant [Attorney] Sherman [sic] refusal to
          produce electronic and hard copy records claiming all
          such records were “lost” subjects [Attorney]
          Sherman to all adverse inferences under the
          Doctrine of Spoilation.   See, Transportation Law
          Update, Rawle and Henderson, LLP, vol. 13; and
          Spoilation of Evidence, Georgia Bar Journal, Lee
          Wallace, 2002.

          9. Defendant [Attorney] Sherman cannot assert
          there can be no conspiracy, if Defendants Dodge and
          Anthony are released, based on the concept that
          there can be no conspiracy of one, where Defendant
          [Premier] LLC is not released and remains as one (1)



                                  -8-
J-A09020-15


            of two (2) defendants,        along   with   Defendant
            [Attorney] Sherman.

            10. Defendant [Premier] LLC was included in the
            notes of testimony attached to Defendant’s Motion
            for Summary Judgment as being a party to the case
            going forward.

Id. at 6.

      Our standard of review of a trial court’s decision to grant a motion for

summary judgment is well settled:

            A reviewing court may disturb the order of the trial
            court only where it is established that the court
            committed an error of law or abused its discretion.
            As with all questions of law, our review is plenary.

            In evaluating the trial court's decision to enter
            summary judgment, we focus on the legal standard
            articulated in the summary judgment rule. Pa.R.C.P.
            1035.2. The rule states that where there is no
            genuine issue of material fact and the moving party
            is entitled to relief as a matter of law, summary
            judgment may be entered. Where the non-moving
            party bears the burden of proof on an issue, he may
            not merely rely on his pleadings or answers in order
            to survive summary judgment. Failure of a non[-
            ]moving party to adduce sufficient evidence on an
            issue essential to his case and on which it bears the
            burden of proof establishes the entitlement of the
            moving party to judgment as a matter of law. Lastly,
            we will view the record in the light most favorable to
            the non-moving party, and all doubts as to the
            existence of a genuine issue of material fact must be
            resolved against the moving party.

Thompson v. Ginkel, 95 A.3d 900, 904 (Pa. Super. 2014) (citing J.P.

Morgan Chase Bank, N.A. v. Murray, 63 A.3d 1258, 1261-62 (Pa. Super.




                                    -9-
J-A09020-15


2013)).   This standard of review implicates a three-step process, which

requires the appellate court to determine

            whether the plaintiff has alleged facts sufficient to
            establish a prima facie case. If so, the second step
            is to determine whether there is any discrepancy as
            to any facts material to the case. Finally, it must be
            determined whether, in granting summary judgment,
            the trial court has usurped improperly the role of the
            jury by resolving any material issues of fact.

Reilly v. Tiergarten, Inc., 633 A.2d 208, 209-210 (Pa. Super. 1993)

(citing Dudley v. USX Corp., 606 A.2d 916, 920 (Pa. Super. 1992)).

      On appeal, Appellants direct the first three of their fifteen issues to

their claim that the trial court erred in its determination that Attorney

Sherman did not act other than as a lawyer. Appellants assert that the trial

court failed to consider that Attorney Sherman was listed as the President of

Premier LLC for nearly three years and that Attorney Sherman received

payments after the formation of Premier LLC.

      With regard to Appellants’ claim that Attorney Sherman acted as more

than a lawyer, the trial court held:

            There is no issue of fact that [Attorney] Sherman
            benefited personally in any way from the formation
            and registration of Premier LLC or participated in any
            way in the business of Premier LLC. The record
            before this court revealed that Anthony, at all times,
            was the sole member and held all interests in
            Premier LLC.      The listing with the Pennsylvania
            Department      of   State,   Corporations     Bureau
            identifying Sherman as the president of Premier LLC
            was a technical error caused by the Pennsylvania
            Department of State not by [Attorney] Sherman. It



                                       - 10 -
J-A09020-15


             was ultimately corrected by the Pennsylvania
             Department of State.       There is no basis for
             Appellants’ contention [Attorney] Sherman was the
             president of Premier LLC or was acting other than as
             a lawyer.

Trial Court Opinion, 11/5/14, at 10.

      Appellants state, “At trial, [Appellees] may be able to establish by the

relevant evidence that [Attorney] Sherman was not the President. But that

remains a matter for trial, not the basis for an award of summary

judgment.”     Appellants’ Brief at 17.         Appellants fail to acknowledge,

however, that “[i]n response to a summary judgment motion, the

nonmoving party cannot rest upon the pleadings, but rather must set forth

specific facts demonstrating a genuine issue of material fact.”       Bank of

America, N.A. v. Gibson, 102 A.3d 462, 464 (Pa. Super. 2014); Pa.R.C.P.

1035.3. Our review of the record reveals that Appellants have not set forth

specific facts establishing that Attorney Sherman was the President of

Premier LLC or that Attorney Sherman acted other than as a lawyer to

satisfy their burden of demonstrating a genuine issue of material fact.

      To the contrary, at her deposition, Zamsky testified that she was not

aware of whether Premier LLC employed Attorney Sherman other than as a

lawyer, and was not “aware of any relationship between [Attorney] Sherman

and Dodge which would compel Premier [] LLC, to pay Sherman other than

legal fees for work services he provided[.]” N.T., 3/14/13, at 29-30, 48-49.

When questioned as to the basis for her belief that Attorney Sherman had an



                                       - 11 -
J-A09020-15


ownership interest in Premier LLC, Zamsky responded, “Because he was

listed as president on the state documents, and when he – it was brought to

his attention, he never changed it for several years.” N.T., 1/25/13, at 155.

Zamsky was also questioned whether she had “any support for a contention

that [Attorney] Sherman was president or is president of Premier [] LLC

other than the printout which [she] referenced from the Pennsylvania

Department of State Corporation Bureau website[.]” N.T., 1/25/13, at 187.

Zamsky responded, “No.” Id.

      Attorney Sherman presented a letter sent by the Pennsylvania

Corporation Bureau that explained the Department of State’s process for

obtaining information and transmitting information regarding corporate

entities into its records. The letter explained,

            As indicated in your letter, the Department of State
            and the Department of Revenue provide information
            to each other as required by statute.        Title 15
            Pa.C.S. § 134(b) requires the Department of State to
            transmit the information contained in the Docketing
            Statement to the Department of Revenue.           The
            information contained in the docketing statement
            consists of the entity name, the tax responsible
            party, the entity purpose and the effective date, if
            any. This information is transmitted electronically to
            the Department of Revenue on a daily basis.

            Section 403 of the Tax Reform Code provides that a
            corporate tax report shall include such other
            information as the Department of Revenue may
            require. Upon receipt of the report, the Department
            of Revenue shall promptly forward to the
            Department of State, the names of the president,
            vice-president, secretary and treasurer of the



                                     - 12 -
J-A09020-15


                corporation and the complete street address of the
                principal office of the corporation for inclusion in the
                records of the Department of State relating to
                corporation. 72 P.S. § 7403(a)(3).

                Section 1110 of the Associations Code provides that
                the names of the officers and the address of
                “corporations for profit” as annually forwarded to the
                Department of State by the Department of Revenue
                are public information. The phrase “corporations for
                profit” as used in the Associations Code does not
                include limited liability companies, partnerships and
                other associations that are classified as corporations
                for Federal income tax purposes. Furthermore,
                limited liability companies do not have the
                statutory officers of president, secretary and
                treasurer and may only have members,
                managing members and partners.

                In February 2010 a review of the above procedures
                discovered that when the Department of State
                provided the tax responsible party information
                contained     in   the   docketing    statement,    the
                Department of Revenue inadvertently transmitted
                officer information on the limited liability companies,
                when in fact this was incorrect.             Upon this
                realization, the Corporation Bureau had all officer
                information for limited liability companies deleted
                from the database on March 14, 2010.               The
                Department of Revenue also made provisions so that
                this incorrect information was no longer forwarded to
                the Department of State. You indicated in your
                letter of August 8, 2011 that you were initially
                identified as the tax responsible party. However a
                search of the Corporation Bureau’s website prior to
                March 14, 2010 incorrectly identified you as the
                president of Premier Platform Tennis, LLC.         Our
                records now have been updated and you are no
                longer identified as the president.

Department of State Corporation Bureau Letter, 8/15/11, at 1-2 (emphasis

in original).



                                         - 13 -
J-A09020-15


      Appellants argue that the trial court misread the letter sent by the

Corporation Bureau:

            The Court omits that the technical error in the view
            of the Corporation Bureau was a listing of any
            officer, and that the Corporation Bureau’s [sic]
            ceased listing any and all officers. The Corporation
            Bureau did not state that Defendant Sherman was
            not the President of Premier LLC. Only that it would
            not list him or any other officer of any LLC.

Appellants’ Brief at 17.

      Although Appellants contend that the letter does not establish that

Attorney Sherman was not the president, Appellants disregard their burden

of providing some basis that Attorney Sherman was the president or had

any other role in the company.      Appellants failed to present any evidence

that Attorney Sherman acted other than as a lawyer aside from the negative

inference they drew from the letter issued by the Corporation Bureau.

      Moreover, Zamsky admitted at her deposition that she was unaware of

any documents submitted to the Department of State that reflected Attorney

Sherman’s involvement with Premier LLC.          N.T., 1/25/13, at 195.       The

interest certificate of Premier LLC reflects that Anthony retained a 100%

interest in Premier LLC.      See Attorney Sherman’s Motion for Summary

Judgment, 8/30/13, Exhibit L (Interest Certificate).      Moreover, in Premier

LLC’s Articles of Dissolution, Anthony is solely listed as a director and officer.

Id. at Exhibit Q (Articles of Dissolution). Thus, based upon our review of the

record, we conclude that Appellants have not presented any evidence to



                                      - 14 -
J-A09020-15


establish a genuine issue of material fact that Attorney Sherman acted other

than as a lawyer.

      In their next nine issues on appeal, Appellants assert that “[t]here are

numerous allegations set forth in the Complaint that do not relate to

whether [Attorney Sherman] was president or not.” Appellants’ Brief at 12.

Specifically, Appellants claim that Attorney Sherman acted in concert with

Anthony and Dodge to commit several business torts including, conversion,

unfair competition, tortious interference with business relations, unjust

enrichment, accounting, and violating the Uniform Trade Secrets Act. The

trial court addressed the Appellants’ assertions, stating:

            These claims may best be described as torts which
            are contingent upon (1) the involvement of
            [Attorney] Sherman in the business operations of
            Premier LLC and/or (2) a personal stake or interest
            by [Attorney] Sherman in Premier LLC. The record
            before this court revealed no such personal interest
            in Premier LLC and was devoid of any evidence
            [Attorney] Sherman was involved in the actual
            business of Premier LLC. Rather, it is apparent that
            [Attorney] Sherman simply provided legal services to
            Anthony and Dodge, specifically regarding the
            formation and registration of Premier LLC.

Trial Court Opinion, 11/5/14, at 11.

      We agree with the trial court’s assessment.            As we previously

discussed, there is no evidence establishing that Attorney Sherman acted as

anything other than a lawyer.      The evidence presented establishes that

Attorney Sherman provided legal services to Anthony and Dodge to form and




                                       - 15 -
J-A09020-15


register Premier LLC.     There is no evidence, however, that Attorney

Sherman played any other role in the business activities of Premier LLC

related to Appellants or otherwise after he assisted Anthony and Dodge with

forming and registering the company.         Thus, Appellants are unable to

establish that Attorney Sherman participated in any activity or conspired

with Anthony and Dodge to participate in any activity that would be

detrimental to Appellants.   Accordingly, Appellants failed to establish the

existence of a genuine issue of material fact and are not entitled to relief on

these nine issues.

      Finally, in their last two issues on appeal, Appellants claim that the

trial court erred in granting summary judgment because discovery had not

yet been completed.      Our review of the record reveals, however, that

discovery had been completed.       The record reflects that the discovery

deadline was set for July 2, 2013. See Attorney Sherman’s Memorandum of

Law in Support of Motion for Sanctions and for Dismissal of Claims Against

Sherman, 8/30/13, Exhibit H, at 1 (Letter to Delaware County Court of

Common Pleas). On July 2, 2013, counsel for Attorney Sherman requested

that the trial court approve a stipulation between Attorney Sherman and

Appellants to permit specific discovery to occur and to extend the deadline

for filing dispositive motions from August 1, 2013 to August 30, 2013. Id.

The parties requested the trial court allow document review to occur on

August 8, 2013 at Zamsky’s home, a deposition of Richard K. House, the



                                    - 16 -
J-A09020-15


individual who wrote the letter regarding the Pennsylvania Department of

State records, and to permit the deposition of Zamsky, if needed following

the document review. Id. at 2-3. On July 10, 2013, the trial court entered

an order approving the stipulation. Order, 7/10/13. Attorney Sherman filed

his motion for summary judgment on August 30, 2013, in accordance with

the stipulation.   There is nothing in the record to support Appellants’

assertion that discovery had yet to be completed.

      Moreover, Appellants fail to assert what more they could have gained

from additional discovery that would be essential to its case.      Appellants

baldly assert that additional discovery would have permitted them to

determine why Attorney Sherman received two payments from Dodge and

Anthony, one for $1,500 and one in excess of $8,000. Appellants’ Brief at

18, 20.    Appellants do not identify any other evidence they sought to

discover that would be essential to their case. Appellants argue, however,

that the doctrine of spoilation applies to this case because Attorney Sherman

claims that he “lost” all electronic files.   See Appellants’ Brief at 12, 20.

Appellants specifically argue that “The grant of summary judgment permits

[Attorney] Sherman to contend that all documents and records were ‘lost’

without consequence. A result that should not be permitted to stand under

the Doctrine of Spoilation.” Id. at 12. Appellants fail, however, to provide

any discussion or citation to legal authority.        It is well settled that

“arguments which are not appropriately developed are waived.” Lackner v.



                                     - 17 -
J-A09020-15


Glosser, 892 A.2d 21, 29 (Pa. Super. 2006) (citing Jones v. Jones, 878
A.2d 86, 90-91 (Pa. Super. 2005)). “Arguments not appropriately developed

include those where the party has failed to city any authority in support of a

contention.” Lackner, 892 A.2d at 29-30 (citing Korn v. Epstein, 727 A.2d
1130, 1135 (Pa. Super. 1999)).     Accordingly, we conclude that Appellants

waived any argument regarding the doctrine of spoliation.

      As Appellants failed to establish a genuine issue of material fact, we

conclude that the trial court did not commit an error of law or abuse its

discretion when it granted Attorney Sherman’s motion for summary

judgment.

     Order affirmed.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 6/23/2015




                                    - 18 -